DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–17, and 19–20 are allowed. Claims 1, 3, 5–7, 13, and 17 have been amended, claims 4, 12, 16 and 20 remain original or previously presented, claims 2 and 18 have been cancelled, and claims 8–11, 14–15, and 19 remain withdrawn in the amendment filed by Applicant on July 7th, 2022.
Applicant requested an interview to distinguish over the prior art of record and to overcome the 35 U.S.C. 101, 112(a) and 112(b) rejections. Please refer to the interview summary of  July 6th, 2022 for further details.
Election/Restrictions
Claims 1, 13, and 17 are now allowable. The restriction requirement between Species A, B, C, and D , as set forth in the Office action mailed on February 9th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species A1-A3, B1-B3, C1-C2 and D1-D3 is withdrawn.  Claims 8–11, 14–15, and 19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 1, 3, 5–7, 13, and 17 filed on July 7th, 2022 are accepted because no new matter has been entered.
Applicant’s amendments to the Specification are accepted and the corresponding objections under 35 U.S.C. 112(a) along with the objections to the Drawings are withdrawn.
The rejections of claims under 35 U.S.C. §101, 112(a) and 112(b) are withdrawn in view of the amendments and in view of the following:
Applicant noted that they had removed the reference to "excess energy produced" in the proposed amended Specification, and also noted that fusion had been demonstrated in other electrostatic confinement apparatuses such as the Farnsworth grid reactor besides their own apparatus as evidenced in the affidavit. Mr. Horne noted in particular that simply creating the conditions for fusion to occur was relatively easy to do as had been proven in many other reactors like that of Farnsworth, because just having a high voltage source and putting gas i.e. fuel that becomes plasma in a chamber was enough to produce fusion in some amount, so this should not invoke 101 for utility or operability. In addition Mr. Horne noted that the apparatus was also intended to be used to produce neutrons and not just for nuclear fusion. They intend to improve the number of neutrons generated and the efficiency with which neutrons are generated, which has many applications. Please refer to the interview summary for further details.
The Office also noted the affidavit of December 9th, 2021 and the declaration that a fusion reaction is and was occurring in the claimed apparatus, that it was measured using a commercial neutron counter system, and that they had taken steps to prevent magnet quenching. In addition Applicant has stated that ion temperatures of 500 million degrees could be reached (Remarks 12/09/2021), .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given via email by Stephen S. Gruber on July 19th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising:
a chamber at a first potential;
a first device at a second potential disposed in an interior portion of the chamber, the first
device comprising a first housing in electrical contact with first superconducting electromagnetic coils, also at the second potential, configured to generate a first magnetic field when current is passed through the first superconducting electromagnetic coils; and
a second device at the second potential disposed in the interior portion of the chamber, the second device comprising a second housing in electrical contact with second superconducting electromagnetic coils, also at the second potential, configured to generate a second magnetic field when current is passed through second superconducting electromagnetic coils, the first magnetic field and the second magnetic field forming a magnetic confinement region, whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma, wherein a difference between the first and second potential is at least 10,000 volts.

13. (Currently Amended) An apparatus comprising:
a chamber;
a first device coaxial with the chamber and disposed in an interior portion of the chamber, the first device comprising a first housing in electrical contact with first superconducting electromagnetic coils configured to carry current for generating a first magnetic field; and 
a second device coaxial with the chamber and disposed in the interior portion of the chamber, the second device comprising a second housing in electrical contact with second superconducting electromagnetic coils configured to carry current for generating a second magnetic field, the first magnetic field and the second magnetic field forming a magnetic confinement region, whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma, wherein
the first and second devices are elongated toroids, and wherein
the first and second devices and the first and second superconducting electromagnetic coils are at a potential difference from the chamber, the potential difference providing electrostatic acceleration of ions toward the magnetic confinement region.

16. (Currently Amended) The apparatus of claim 13, wherein the potential difference is at least a 10,000 volts 

17. (Currently Amended) A nuclear fusion reactor comprising:
a chamber;
two or more devices each comprisingconductively coupled with superconducting electromagnetic coils, wherein the two or more devices are disposed in the chamber to provide magnetic confinement when current is passed through the superconducting electromagnetic coils to generate two or more magnetic fields, and to provide electrostatic confinement via at least a 10,000 volt bias between the (1) two or more devices, the housings, and the superconducting electromagnetic coils, and (2) bias provides electrostatic acceleration of ions, that in combination with the magnetic confinement provides a combined confinement and acceleration of ions.

Claims 8. – 11. , 14. – 15., and 19. (Rejoined - Original)

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests biasing superconducting coils together with their housing with respect to a chamber so as to cause electrostatic acceleration of ions toward the superconducting coils, and also shield the coils through their magnetic field, in combination with all other limitations.
Many other prior arts were found to teach magnetic confinement as well as electrostatic confinement at a center of a plasma chamber, however none bias the coils through their connection to their housing, separately from the bias provided to run a current through the coils, in a manner to attract ions. McGuire and others provide magnetic superconducting coils in a chamber, but they are not biased with respect to the chamber. Baker teaches an electrically conductive coating around superconducting coils, but also describes insulation surrounding the coating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628